Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance 
Claims 1, 5-7 and 10 are allowed.  All rejections are withdrawn.  The amendments dated 7-12-22 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claims 1 and 5-7 and 10.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
	The prior art fails to disclose or suggest either individually or together with any other prior art of record “[a]  communication apparatus configured to be installed in a first aircraft, the communication apparatus comprising:
an antenna;
a controller configured to acquire resource information and
 determine a communication condition based on the resource information, 
the resource information being related to 
a second aircraft different from the first aircraft or to 
a radio altimeter installed in the second aircraft; and
a transmitter configured to transmit transmission data to 
one other communication apparatus installed in the first aircraft, 
according to the communication condition,
wherein the resource information includes at least one of: 
a transmission frequency of the radio altimeter; 
a transmission timing of a signal from the radio altimeter; and 
position information of the second aircraft,
wherein the communication condition includes at least one of: 
transmission power for the transmission data of the communication apparatus; 
a transmission frequency/frequency band/transmission timing for the transmission data; and a directivity of an antenna, 

wherein the controller determines the communication condition based on the resource information to reduce an interference with the radio altimeter,
wherein the controller is configured to 
acquire position information of the second aircraft,
wherein the controller is configured to change 
a directivity pattern of the antenna based on the position information,
wherein the controller is configured to determine 
a route for transmission of the transmission data to
 the one other communication apparatus based on the position information, and
wherein the controller is configured to exclude 
a still other communication apparatus from the route upon 
determining that the still other communication apparatus 
could interfere with the radio altimeter installed in the second aircraft”.
	Ferguson teaches a radio altimeter and a reduction of an interference. The device has a modulation of a radio frequency to add a delay or a ramp. 
	Ferguson is silent as to  “[a]  communication apparatus configured to be installed in a first aircraft, the communication apparatus comprising:
an antenna;
a controller configured to acquire resource information and
 determine a communication condition based on the resource information, 
the resource information being related to 
a second aircraft different from the first aircraft or to 
a radio altimeter installed in the second aircraft; and
a transmitter configured to transmit transmission data to 
one other communication apparatus installed in the first aircraft, 
according to the communication condition,
wherein the resource information includes at least one of: 
a transmission frequency of the radio altimeter; 
a transmission timing of a signal from the radio altimeter; and 
position information of the second aircraft,
wherein the communication condition includes at least one of: 
transmission power for the transmission data of the communication apparatus; 
a transmission frequency/frequency band/transmission timing for the transmission data; and a directivity of an antenna, 

wherein the controller determines the communication condition based on the resource information to reduce an interference with the radio altimeter,
wherein the controller is configured to 
acquire position information of the second aircraft,
wherein the controller is configured to change 
a directivity pattern of the antenna based on the position information,
wherein the controller is configured to determine 
a route for transmission of the transmission data to
 the one other communication apparatus based on the position information, and
wherein the controller is configured to exclude 
a still other communication apparatus from the route upon 
determining that the still other communication apparatus 
could interfere with the radio altimeter installed in the second aircraft”.
	Taveira discloses determining a communication condition of a drone and if there is a GPS failure then the drone is controlled.  
	Taveira is silent as to  “[a]  communication apparatus configured to be installed in a first aircraft, the communication apparatus comprising:
an antenna;
a controller configured to acquire resource information and
 determine a communication condition based on the resource information, 
the resource information being related to 
a second aircraft different from the first aircraft or to 
a radio altimeter installed in the second aircraft; and
a transmitter configured to transmit transmission data to 
one other communication apparatus installed in the first aircraft, 
according to the communication condition,
wherein the resource information includes at least one of: 
a transmission frequency of the radio altimeter; 
a transmission timing of a signal from the radio altimeter; and 
position information of the second aircraft,
wherein the communication condition includes at least one of: 
transmission power for the transmission data of the communication apparatus; 
a transmission frequency/frequency band/transmission timing for the transmission data; and a directivity of an antenna, 

wherein the controller determines the communication condition based on the resource information to reduce an interference with the radio altimeter,
wherein the controller is configured to 
acquire position information of the second aircraft,
wherein the controller is configured to change 
a directivity pattern of the antenna based on the position information,
wherein the controller is configured to determine 
a route for transmission of the transmission data to
 the one other communication apparatus based on the position information, and
wherein the controller is configured to exclude 
a still other communication apparatus from the route upon 
determining that the still other communication apparatus 
could interfere with the radio altimeter installed in the second aircraft”.

	Manolis teaches a conflict circle between two aircraft to avoid a collision.  
Manolis is silent as to  “[a]  communication apparatus configured to be installed in a first aircraft, the communication apparatus comprising:
an antenna;
a controller configured to acquire resource information and
 determine a communication condition based on the resource information, 
the resource information being related to 
a second aircraft different from the first aircraft or to 
a radio altimeter installed in the second aircraft; and
a transmitter configured to transmit transmission data to 
one other communication apparatus installed in the first aircraft, 
according to the communication condition,
wherein the resource information includes at least one of: 
a transmission frequency of the radio altimeter; 
a transmission timing of a signal from the radio altimeter; and 
position information of the second aircraft,
wherein the communication condition includes at least one of: 
transmission power for the transmission data of the communication apparatus; 
a transmission frequency/frequency band/transmission timing for the transmission data; and a directivity of an antenna, 

wherein the controller determines the communication condition based on the resource information to reduce an interference with the radio altimeter,
wherein the controller is configured to 
acquire position information of the second aircraft,
wherein the controller is configured to change 
a directivity pattern of the antenna based on the position information,
wherein the controller is configured to determine 
a route for transmission of the transmission data to
 the one other communication apparatus based on the position information, and
wherein the controller is configured to exclude 
a still other communication apparatus from the route upon 
determining that the still other communication apparatus 
could interfere with the radio altimeter installed in the second aircraft”.
	Bielas teaches where a spacing an altitude of the aircrafts can be determined and a directivity pattern can be made.  
	Bielas is silent as to  “[a]  communication apparatus configured to be installed in a first aircraft, the communication apparatus comprising:
an antenna;
a controller configured to acquire resource information and
 determine a communication condition based on the resource information, 
the resource information being related to 
a second aircraft different from the first aircraft or to 
a radio altimeter installed in the second aircraft; and
a transmitter configured to transmit transmission data to 
one other communication apparatus installed in the first aircraft, 
according to the communication condition,
wherein the resource information includes at least one of: 
a transmission frequency of the radio altimeter; 
a transmission timing of a signal from the radio altimeter; and 
position information of the second aircraft,
wherein the communication condition includes at least one of: 
transmission power for the transmission data of the communication apparatus; 
a transmission frequency/frequency band/transmission timing for the transmission data; and a directivity of an antenna, 

wherein the controller determines the communication condition based on the resource information to reduce an interference with the radio altimeter,
wherein the controller is configured to 
acquire position information of the second aircraft,
wherein the controller is configured to change 
a directivity pattern of the antenna based on the position information,
wherein the controller is configured to determine 
a route for transmission of the transmission data to
 the one other communication apparatus based on the position information, and
wherein the controller is configured to exclude 
a still other communication apparatus from the route upon 
determining that the still other communication apparatus 
could interfere with the radio altimeter installed in the second aircraft”.
	Koenck teaches a directivity pattern of an antenna that can be changed for a higher gain in the front relative to the back.  Koenck is silent as to  “[a]  communication apparatus configured to be installed in a first aircraft, the communication apparatus comprising:
an antenna;
a controller configured to acquire resource information and
 determine a communication condition based on the resource information, 
the resource information being related to 
a second aircraft different from the first aircraft or to 
a radio altimeter installed in the second aircraft; and
a transmitter configured to transmit transmission data to 
one other communication apparatus installed in the first aircraft, 
according to the communication condition,
wherein the resource information includes at least one of: 
a transmission frequency of the radio altimeter; 
a transmission timing of a signal from the radio altimeter; and 
position information of the second aircraft,
wherein the communication condition includes at least one of: 
transmission power for the transmission data of the communication apparatus; 
a transmission frequency/frequency band/transmission timing for the transmission data; and a directivity of an antenna, 

wherein the controller determines the communication condition based on the resource information to reduce an interference with the radio altimeter,
wherein the controller is configured to 
acquire position information of the second aircraft,
wherein the controller is configured to change 
a directivity pattern of the antenna based on the position information,
wherein the controller is configured to determine 
a route for transmission of the transmission data to
 the one other communication apparatus based on the position information, and
wherein the controller is configured to exclude 
a still other communication apparatus from the route upon 
determining that the still other communication apparatus 
could interfere with the radio altimeter installed in the second aircraft”.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668